 1   RUSSELL E. MARSH, ESQUIRE
     Nevada Bar No. 11198
 2   WRIGHT MARSH & LEVY
     300 S. Fourth Street
 3   Suite 701
     Las Vegas, NV 89101
 4   Phone: (702) 382-4004
     Fax: (702) 382-4800
 5   russ@wmllawlv.com
     Attorney for Defendant Stark
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
10
     UNITED STATES OF AMERICA, )
11                                 )
           Plaintiff,              )
12                                 )
                   vs.             )               CASE NO. 2:18-CR-00392-RFB-PAL
13                                 )
     RAVEN STARK,                  )
14                                 )
           Defendant.              )
15   ______________________________)
16
                     STIPULATION AND ORDER TO MODIFY CONDITIONS
17                      OF DEFENDANT STARK’S PRETRIAL RELEASE
18          IT IS HEREBY STIPULATED AND AGREED, between the United States of America, by
19   and through its attorney, Nicholas Trutanich, United States Attorney, through Kevin Schiff, Assistant
20   United States Attorney; and Defendant Raven Stark (“Ms. Stark”), by and through her counsel,
21   Russell E. Marsh, Esquire, Wright Marsh & Levy, that the conditions of Ms. Stark’s Pretrial Release
22   be modified to place her on radio frequency (RF) location monitoring instead of GPS, and to place
23   her on a curfew as scheduled by Pretrial Services instead of house arrest.
24          1.      Ms. Stark was charged by Indictment on December 4, 2018 (ECF No. 1), and was
25   initially detained when she appeared in this case on December 10, 2018 (ECF Nos. 5, 10). On
26   January 7, 2019, Ms. Stark was ordered released on the condition, among others, that she be placed
27   on the Location Monitoring Program, subject to a home detention component, with GPS technology.
28   (ECF Nos. 14, 15).
 1          2.      Ms. Stark’s trial in this matter is currently set for May 6, 2019, but the parties will
 2   also be submitting a stipulation to continue the trial date for 90 days.
 3          3.      Ms. Stark suffers from several medical conditions, and requires flexibility to attend
 4   doctor’s appointments and attend to her medical needs. Ms. Stark also cares for her mother and one
 5   of her children.
 6          4.      Pretrial Services Officer Austin Allison has requested that Ms. Stark’s conditions of
 7   pretrial release be modified to place her on a curfew with radio frequency (RF) location monitoring.
 8          5.      Assistant U.S. Attorney Kevin Schiff agrees with this request.
 9          6.      The parties agree that all other conditions of Ms. Stark’s release will remain in full
10   force and effect.
11          Dated this 11th day of April, 2019.
12   Respectfully submitted:
13   WRIGHT MARSH & LEVY                                    NICHOLAS TRUTANICH
                                                            United States Attorney
14
15   By     /s/ Russell E. Marsh                            By /s/ Kevin Schiff
       RUSSELL E. MARSH, ESQUIRE                              KEVIN SCHIFF
16     300 S. Fourth Street                                   Assistant United States Attorney
       Suite 701                                              501 Las Vegas Boulevard South
17     Las Vegas, NV 89101                                    Suite 1100
       Attorney for Defendant Stark                           Las Vegas, NV 89101
18
19
20
21
22
23
24
25
26
27
28


                                                       2
 1                              UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA, )
 4                                 )              CASE NO. 2:18-CR-00392-RFB-PAL
           Plaintiff,              )
 5                                 )
                   vs.             )
 6                                 )              ORDER
     RAVEN STARK,                  )
 7                                 )
           Defendant.              )
 8   ______________________________)
 9          Based on the parties’ Stipulation to Modify Conditions of Pretrial Release, and good cause
10   appearing,
11          IS IT HEREBY ORDERED that the conditions of Defendant Stark’s pretrial release be
12   modified as follows:
13          1.     Ms. Stark shall be placed on a curfew, as scheduled by Pretrial Services.
14          2.     Ms. Stark will be placed on radio frequency (RF) location monitoring.
15          3.     All other conditions of Pretrial Supervision will remain in effect.
16          IT IS SO ORDERED.
17                  April 12, 2019
            DATED: _________________
18
19                                                       _______________________________________
                                                         RICHARD F. BOULWARE, II
20                                                       United States District Judge
21
22
23
24
25
26
27
28
